Detailed Action
This office action is a response to an application filed on 7/08/2020 in which claims 1 – 20 are pending and ready for examination.

The application is the U.S. National Stage, under 35 U.S.C. § 371, of International Application No. PCT/US2019/012855 filed January 9, 2019, which claims the benefit of U.S. Provisional Application Serial No. 62/615,825, filed January 10, 2018, and U.S. Provisional Application Serial No. 62/715,940, filed August 8, 2018,

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 2/25/2021 and 11/03/2020.

Drawings
The Examiner contends that the drawings submitted on 7/08/2020 are acceptable for examination proceedings. 

Pre-AIA  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

First inventor to File Provisions of the AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Graham v Deere Test for Obviousness 
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 2, 4 – 12, 14 -20   are rejected under 35 U.S.C. 103 as being unpatentable over  Islam United States Patent Application 20180324816  in view of Xiong United States Patent 11218271.
With regard to Claims 1, 11, Islam teaches of a wireless transmit/receive unit (WTRU) configured to detect a transmission on a physical downlink control channel (PDCCH), the WTRU comprising of a  receiver configured to receive a configuration for a control resource set (CORESET), the CORESET comprising a plurality of resource element groups (REGs); ¶ [0073] In some embodiments, the group-common PDCCH falls inside a packet data shared channel of an eMBB transmission, and the UE is configured with the following behavior: UE blindly detects the group-common PDCCH in the pre-configured search space which can be used for PDSCH; or the group-common PDCCH is in a reserved location in a pre-configured control resource set area that is avoided for PDSCH scheduling; or the group-common PDCCH is superposed with PDSCH transmission. & ¶ [0208] More generally, some control resource set(s) can be configured every K symbols to contain group-common PDCCH for sending pre-emption indication

and the configuration including a PDCCH preemption indicator that indicates whether PDCCH preemption is enabled; ¶ [0066] According to another aspect of the present invention, there is provided a method in a UE comprising: monitoring a group-common physical downlink control channel (PDCCH) transmitted every K symbols or slots or every X ms, the group-common PDDCH containing pre-emption information for a group of UEs.

and a processor configured to, on a condition that PDCCH preemption is enabled:   
¶ [0219] In some embodiments, information related to demodulation reference signal (DM-RS) used by the BS to send data to the URLLC UE is indicated to the eMBB user in order for the latter to cancel the interference caused by the URLLC transmission on the impacted eMBB transmit block (TB). Such information may comprise, the time, frequency, code, sequence resources used to send the URLLC DM-RS. In some cases, less signaling overhead may be required if the eMBB UE blindly detects the URLLC DM-RS. For example, if the eMBB UE already knows the set of possible DM-RS ports, it can blindly perform the decoding assuming all such possibilities without the need of signaling the DM-RS port for the URLLC transmission, at the cost of more complex decoding at the eMBB UE.

Islam teaches discloses the invention substantially as recited above, however Islam does not teach of decoding based on a received signal, on REGs in the CORESET that are not preempted; Xiong in the same field of endeavor teaches in  Column 19 Row 25  In certain embodiments, the resources corresponding to transmission of PDCCH in the indicated CORESETs and resources corresponding to PDSCH scheduled using DCI in such CORESETs are reserved from being preempted, which can lead to restrictions to scheduling flexibility.

 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam.

One would have been motivated to modify Islam in this manner so that decoding for eMMB REG can be made more efficiently.	


With regard to Claims 2, 12, Islam teaches the invention substantially as recited above. However, Islam does not teach to identify preempted REGs from the CORESET, remove the preempted REGs from the CORESET, and perform channel estimation on the REGs in the CORESET that are not preempted; Xiong in the same field of endeavor teaches in Column 19 Row 25  In certain embodiments, the resources corresponding to transmission of PDCCH in the indicated CORESETs and resources corresponding to PDSCH scheduled using DCI in such CORESETs are reserved from being preempted, which can lead to restrictions to scheduling flexibility.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam.

One would have been motivated to modify Islam in this manner so that decoding for eMMB REG can be made more efficiently.	

With regard to Claims 4, 14, Islam teaches where the processor is configured to detect the PDCCH by assuming rate matching around the preempted REGs; ¶ [0114] ... The coded bits output from the error control coder 114 may be subject to rate matching in rate matcher 116. The rate matcher 116 may match the number of bits in a transport block to the number of bits that can be transmitted in the given allocation, and the rate matching may involve sub-block interleaving, bit collection, and/or pruning. The modulator 118 then modulates the coded bits to generate modulated symbols. The resource mapper 120 maps the modulated symbols to the resources assigned to the UE.

With regard to Claims 5, 15, Islam teaches where the processor is further configured to check a cyclic redundancy code (CRC) of the received signal to determine if the transmission on the PDCCH was decoded without error; ¶ [0214] In one example, group-common channel containing pre-emption information may not appended with a CRC, like in a conventional PDCCH message. Instead, a group common channel can be sequence based. 





With regard to Claims 6, 16, Islam teaches where on a condition that PDCCH preemption is not enabled, the processor is further configured to: perform channel estimation on each of a plurality of REG bundles in the CORESET; and detect the transmission on the PDCCH by performing blind decoding, based on the received signal, on all REGs in the CORESET; ¶[0127]  For efficient resource sharing, the transmission of latency tolerant communication and latency sensitive communication can be scheduled using the same or overlapping time-frequency resources .  ¶ [0128] To allow for improved latency to be provided for latency sensitive traffic compared to latency tolerant traffic, latency tolerant traffic has a scheduling interval longer than that of latency sensitive traffic. ¶[0129] Latency sensitive traffic scheduling can be achieved by pre-emption of resources which were originally scheduled for latency tolerant traffic. 

With regard to Claims 7, 17, Islam teaches the invention substantially as recited above. However, Islam does not teach where the CORESET is an enhanced mobile broadband (eMBB) CORESET, and the preempted REGs are shared with a transmission on an ultra-reliable low latency communication (URLLC) PDCCH. Xiong  in the same field of endeavor teaches in 
Column 13 Row 51 One approach to addressing the desire for efficient operation of both URLLC and eMBB services in one spectrum involves dynamic multiplexing. In some embodiments, to enable dynamic multiplexing, a gNB can be configured to preempt an ongoing eMBB transmission with a URLLC transmission (e.g., puncture resource elements already scheduled for eMBB transmissions with URLLC transmissions). In some embodiments, to assist a device such as a user equipment (UE) to perform proper soft combining of a corrupted initial transmission (e.g., initial eMBB transmission) and a retransmission (e.g., due to puncturing of eMBB data), the UE may be informed of certain time-frequency resources (e.g., including the eMBB) that are to be preempted (e.g., by a URLLC transmission) via a Preemption indication (PI).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam.

One would have been motivated to modify Islam in this manner so that URLLC and eMMB data can be scheduled more efficiently according to their priority.

With regard to Claims 8 18, Islam teaches where the eMBB CORESET overlaps, at least in part, with a ultra-reliable low latency communication (URLLC) CORESET.  ¶[0217] ... For example, an eNB may transmit URLLC traffic over different MIMO layers in a time-frequency region that overlaps with an eMBB transmission. A URLLC UE may not be impacted, as the BS is aware of the ongoing transmission scheduled in the overlapping time-frequency region, and will configure it's beamforming matrices accordingly, based on the known interference scenario. However, a eMBB UE can be impacted, as the beamforming matrices configured for the duration of eMBB transmission may not be appropriate for the impacted region.
  
 With regard to Claims 9, 19, Islam teaches where the receiver is further configured to receive a second CORESET configuration for a spare CORESET, the spare CORESET occupying at least one orthogonal frequency division multiplexing (OFDM) symbol that is different from the CORESET; ¶ [0255] In some embodiments, mini-slot based traffic (e.g. URLLC) can be scheduled during an ongoing slot-based transmission (e.g. eMBB). Every n symbol within the slot may contain control resource sets of mini-slot based UEs (n=1,2,3 etc.). An example is shown in FIG. 12 where control resources 1600 are set aside in every second symbol.
on a condition that the blind decoding in the CORESET is unsuccessful, the processor is further configured to blind decode the transmission on the PDCCH in the spare CORESET or in a spare search space; ¶ [0256] In some embodiments, when slot based traffic is scheduled, the slot-based traffic is scheduled including the mini-slot control region. If mini-slot traffic is scheduled, a pre-emption indication is transmitted which indicates which region was pre-empted by mini-slot control and/or mini-slot traffic.
With regard to Claims 10, 20, Islam teaches where the WTRU is configured as an eMBB WTRU.  ¶ [0131] The pre-emption indication can be explicit or implicit, and can be UE specific, or group-common. Group-common indications may be broadcast or multi-cast, for example. eMBB UEs can be configured to monitor the pre-emption indication. eMBB UEs can be configured via RRC signaling or a group-common PDCCH may notify a group of UEs whether they need to monitor pre-emption indication.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Islam United States Patent Application 20180324816  in view of Xiong United States Patent 11218271 and in further view of Choi United States Patent Application 20200119895.  

With regard to Claims 3, 13, Islam teaches the invention substantially as recited above. However, Islam does not teach identifying preempted REGs from the CORESET by comparing channel estimates for each of a plurality of REG bundles in the CORESET.  Choi in the same field of endeavor teaches in ¶[0148] …. For example, the UE may perform blind decoding on the group common PDCCH corresponding to a specific BWP to obtain a preemption indicator, and determine whether the data channel or the control channel transmitted in the corresponding BWP is affected by the preemption based on the obtained preemption indicator. If the UE does not need to check whether the data channel or control channel transmitted in a specific BWP is affected by the preemption, the UE may not need to perform blind decoding on the group common PDCCH for obtaining the preemption indicator in the CORESET corresponding to the corresponding BWP. In such embodiments, the UE can prevent power waste caused by blind decoding.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Islam.

One would have been motivated to modify Islam in this manner so that decoding for eMMB REG can be made more efficiently.
 

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        


	
	
	
	
	
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462